Citation Nr: 1745910	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-08 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1941 to November 1945 and from September 1947 to October 1973, including service in the Republic of Vietnam.  He retired at the rank of master gunnery sergeant.  The Veteran died in August 1999; the appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from July 2008, July 2009, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Philippines, which denied the claim of service connection for cause of the Veteran's death.

In August 2016, this issue was remanded to the Agency of Original Jurisdiction (AOJ).  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 1999.  The cause of death was lobar pneumonia.

2.  The Veteran served in the Republic of Vietnam during the Vietnam Era.  Although herbicide exposure is presumed, the Veteran's lobar pneumonia is not a disease which is eligible for presumptive service connection.  

3.  At the time of his death, the Veteran was service connected for hypertension.

4.  The cause of the Veteran's death has not been shown to be etiologically related to any disease, injury, or event in service, to include presumed herbicide exposure.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in August 2016.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding personnel and treatment records, obtain a VA medical opinion, and readjudicate the claim.   

The claims file contains the requested outstanding evidence and the RO obtained an appropriate March 2017 VA opinion.  The RO readjudicated the claim most recently in a March 2017 Supplemental Statement of the Case (SSOC).  

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits

III. Service Connection for Cause of Death

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  The service connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1).  

In the case of veterans who have been exposed to an herbicide agent during active service, presumptive service connection is available for certain listed diseases.  
38 C.F.R. § 3.309(e) (2016).  Relevant to the issue on appeal, the regulation does not include pneumonia or lobar pneumonia.  

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

A veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  The Board concedes that the Veteran is presumed to have been exposed to an herbicide agent based on his service in Vietnam.

IV. Factual Background

The Veteran's service treatment records (STR) reflect normal lung and chest functioning throughout his career in the service.  The Veteran's lungs were determined to be normal on nine medical examinations spanning from 1956 to 1973.  The Veteran also had nine negative chest X-rays from 1956 to 1968.  In May 1973, the Veteran sought treatment for difficulty breathing, throat irritation and edema.  A chest X-ray showed hypoventilation with no infiltrate, and examination revealed retracted ears, and normal, clear breathing sounds.  The treating physician reported that her impression was bronchitis.  Several days later the Veteran attended his separation examination and no chest or lung issues were reported.

The Veteran's post-service treatment records do not reflect a chronic pulmonary condition.

The Veteran died in September 1999, and the cause of death was identified as lobar pneumonia.  The certificate of death was signed by Dr. J.D.R. In May 2008, the same family physician, now identified as Dr. J.D. G-R., provided a medical certificate and records of care of the Veteran for the last 24 hours of his life.  The Veteran was examined in a hospital with symptoms of difficulty breathing, weight loss, anorexia, and tarry stool.  The diagnosis was lobar pneumonia, rule out cancer of the lungs.  The Veteran was discharged with instructions to return the next day.  Dr. J.D. G-R. attended his death at home the next morning.  The physician did not note cancer of the lung on the death certificate.    

At the time of the Veteran's death, he was service-connected for hypertension, with a noncompensable rating.  

Pursuant to the August 2016 Board remand, the RO obtained a VA opinion in March 2017.  The examiner reviewed the Veteran's claims file, including his service treatment records.  The examiner determined that the Veteran's cause of death was not related to his service.  First, she noted that she disagreed with the notion that the Veteran ever had bronchitis in service.  After studying his medical file, she determined that the Veteran instead suffered from an upper respiratory infection.  She did not find evidence to support the diagnosis of bronchitis.  Second, the examiner stated that even if the Veteran did have bronchitis in May 1973, there was no evidence of any chronic pulmonary condition, as the Veteran denied chronic cough several times throughout his STR's.  Because there was no evidence in the Veteran's STR's that he had a chronic pulmonary condition, specifically bronchitis, it was less likely than not that his cause of death was related to his service.

The examiner then went on to explain the nature and etiology of lobar pneumonia.  She explained that his illness is infectious, meaning the etiologies would be a bacteria, virus or fungus, and not related to exposure to Agent Orange.  She also stated that as an infectious process, "any person can contract it at any time in anyone's life even without any history of past pulmonary conditions."

V. Analysis

The Appellant's primary theory of entitlement is that the Veteran developed lobar pneumonia as a direct result of exposure to herbicide agents, including Agent Orange, during his military service in the Republic of Vietnam.  

The evidence of record shows that the Veteran was diagnosed with lobar pneumonia in 1999.  Pneumonia is not one of the enumerated diseases associated with exposure to herbicide agents; therefore, the Veteran is not entitled to presumptive service connection based upon his diagnosis of pneumonia.  See 38 C.F.R. § 3.309(e).  Although respiratory cancer is among those diseases for which the presumption is available, the medical records show only a possible diagnosis based on an initial presentation at a hospital with no follow up confirmation.  The attending physician did not include this possible diagnosis on the certificate of death.  As noted above, however, the Appellant is not precluded from showing that the Veteran's lobar pneumonia was caused by his presumed exposure to herbicides during service.  

There is no indication that lobar pneumonia had its onset in service or within a year of separation from service.  There is nothing to suggest that there were characteristic manifestations sufficient to identify relevant pathology of any of kind of pneumonia or a chronic pulmonary condition in service.  

The most probative, competent evidence of record regarding a possible nexus between the Veteran's service, including presumed herbicide exposure, and the cause of his death is the March 2017 VA opinion.  The examiner reviewed the Veteran's claims file, considered the medical history, and provided an opinion that was adequately supported by detailed rationale.  

The examiner opined that the Veteran's lobar pneumonia was less likely as not related to or caused by his active service, including Agent Orange exposure.  She noted that not only is lobar pneumonia not a presumptive Agent Orange condition, but there is no medical evidence of lobar pneumonia or any other chronic pulmonary condition during the Veteran's active service.  The examiner explained that lobar pneumonia had its onset in 1999, which is decades after service, and she stated that lobar pneumonia is infectious, meaning the etiologies would be a bacteria, virus, or fungus, and not related to exposure to Agent Orange.  

The Board notes that the examiner did not rely solely on the absence of lobar pneumonia from the list of presumptive diseases associated with herbicide exposure, but also explained why the disorder would not be related exposure.  

As a result, neither direct nor presumptive service connection is warranted, and there is no credible and probative evidence to support a link between Agent Orange exposure and the Veteran's cause of death.

The Board is sympathetic to the Appellant's loss, and acknowledges the statements made by the Appellant alleging a nexus relationship between the cause of the Veteran's death and his service.  However, as a lay person, the Appellant is not competent to etiologically link complex conditions like pneumonia to service, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, in light of the above, the Board finds that the preponderance of the evidence is against the Appellant's claim for entitlement to service connection for the cause of the Veteran's death.  There is not an approximate balance of evidence and there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


